Felt, P.. J.
This is an appeal from a judgment quitting the title to certain real estate. There was a special finding of facts on which the trial court stated its conclusions of law. The errors assigned seek to bring into review the action of the court in ruling on the demurrer to the complaint, in overruling appellants’ motion for a new trial, and in its conclusions of law stated on the special finding of facts.
It is insisted by appellee "that no questions are presented because of defects in the transcript, in the assignment of errors, and in the preparation of appellants’ briefs. Our examination of the record and assignment of errors convinces us that - there is much merit in many of the objections urged by appellee, but it is unnecessary for us to determine the questions other than those relating to the briefs.
1. *3832. 3. *382It devolves upon the appellants to present to the court the error relied on for reversal of the judgment and to do so in substantial compliance with the rules of the court. Under “points and authorities” appellants state numer*383ous abstract propositions of law, but neither here nor at any other place in their briefs do they make any .specifie application of any of such points to ' any particular question arising under any one of the alleged errors relied, on for reversal of the judgment. Appellee in its brief filed in July, 1914, duly pointed out the defects and appellants have taken no steps to obtain leave to amend their briefs, or in any way to remedy the defects. The rules are binding on the court as well as upon the litigants and there must be a substantial compliance therewith before this court can assume to pass upon the merits of the appeal. Clause 5 of Rule 22 provides that “the briefs shall contain, under a separate heading of each error relied on, separately numbered propositions or points, stated concisely and without argument or elaboration, together with the authorities relied on in support of them.” The rule is plain and has been interpreted and enforced by many decisions. Its purpose is to expedite the business of the court by presenting in a concise and definite way each error relied on, so that the court may without unnecessary delay or speculation apprehend and decide the questions relied on for reversal. Questions not duly presented are waived. The briefs in this ease do not show a substantial compliance with the rule. Chicago, etc., R. Co. v. Dinius (1913), 180 Ind. 596, 626, 103 N. E. 652; Ingle v. State (1914), 182 Ind. 198, 207, 106 N. E. 373; Bray v. Tardy (1914), 182 Ind. 98, 99, 105 N. E. 772; Kaufman v. Alexander (1913), 180 Ind. 670, 672, 103 N. E. 481; Palmer v. Beall (1915), ante 208, 110 N. E. 218, and eases cited. Judgment affirmed.
Noth. — Reported in 110 N. E. 1006. See, also, under (1) 3,Cyc 275; (2) 3 C. J. 1428,1431; 2 Cyo 1017; (3) 11 Cye 743.